            Case 1:19-cv-07986-CM Document 12 Filed 01/14/20 Page 1 of 2


Sheppard Mullin                                                      Sheppard, Mullin, Richter & Hampton LLP
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                                                                     212.653.8700 main
                                                                     212.653.8701 fax
                                                                     www.sheppardmull1n.corn

                                                                     212.634.,3043 direct
                                                                     jstoler@sheppardmullin.com
January 14, 2020

VIAECF

The Hon. Colleen McMahon
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:      Don Newton v. Jen N. Y., Inc. et al., Case No. 1:19-cv-07986-CM         f>,..;;, 1. /
                                                                               {~v..._fkA..  }~!/.fI ~
Dear Chief Judge McMahon:                   ·                                                            /   /1 Sj"Jo 'J-,o
        We represent Defendants Jen N.Y., Inc. d/b/a Fare Buzz ("Fare Buzz" or the
"Company"), Fareportal, Inc. ("Fareportal"), and Arnold Walter (collectively, "Defendants"). We
write to request ·a brief adjournment of the parties' initial conference before the Court because
the parties will not have completed their mandatory mediation session before the initial
conference date.

       On November 4, 2019, this matter was automatically referred to mediation pursuant to
the Court's Second Amended Standing Administrative Order. By Order dated December 19,
2019, Your Honor scheduled an initial conference in this matter for January 17, 2020 at 11 :00
a.m. The parties' mediation session was initially scheduled for January 15, 2020, but is now
being rescheduled for a date to be determined, most likely in mid-February 2020.

        In light of the foregoing, Defendants respectfully request that the Court adjourn the
January 17, 2020 initial conference pending the outcome of the parties' upcoming mediation.
Defendants have not made any previous requests for adjournments in this matter, no other
dates will be affected by this request, and Plaintiff consents to this request. The parties will
provide a report to the Court within five (5) days after all mediation efforts have concluded
informing the Court that the mediation was successful or, alterr)atively, requesting that the Court
reschedule an initial conference on another date that is convenient for the Court.

         Thank you for the Court's attention to this matter.

                                           Respectfully submitted,

                                           /s/ Jonathan Stoler

                                           Jonathan Stoler
                                           for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


SMRH:4846-5199-8129.1
           Case 1:19-cv-07986-CM Document 12 Filed 01/14/20 Page 2 of 2


Sheppard Mullin
January 14, 2020
Page 2




cc:     All Counsel   of Record
